UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7195



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FLOYD G. QUINERLY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CR-93-32-N, CA-96-359)


Submitted:   January 30, 1998          Decided:     February 24, 1998


Before ERVIN and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Floyd G. Quinerly, Appellant Pro Se.     Harvey Lee Bryant, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Floyd G. Quinerly appeals from the district court's order de-

nying his motion under 28 U.S.C.A. § 2255 (West 1995 & Supp. 1997).

We deny a certificate of appealability and dismiss.

     Quinerly raised two claims in his § 2255 motion: (1) that he

did not "use" a firearm as defined by the Supreme Court in Bailey
v. United States, ___ U.S. ___, 64 U.S.L.W. 4039 (U.S. Dec. 6,

1995) (Nos. 94-7448, 94-7492); and (2) that his possession of the

firearm did not occur "during and in relation to . . . a drug

trafficking crime." Because the second of these claims is a noncon-
stitutional error that could have been raised on direct appeal,

Quinerly may not now attack it via a § 2255 motion. See Stone v.
Powell, 428 U.S. 465, 477 n.10 (1976). We therefore conclude that

the claim is waived and dismiss the appeal as to that claim.

     As to Quinerly's Bailey claim, we agree with the district

court that the evidence was sufficient to sustain the jury's ver-

dict because it established that Quinerly actually "carried" the

firearm in question. See United States v. Hudgins, 120 F.3d 483,
487-88 (4th Cir. 1997); United States v. Mitchell, 104 F.3d 649,
654 (4th Cir. 1997). Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.

                                                         DISMISSED



                                2